The opinion of the court was delivered by
ROSS, Ch. J.
The indebtedness which the oratrix seeks to hold, accrued to her, with her husband’s consent and agreement. She was the meritorious cause of the indebtedness. Baird and wife v. Fletcher, 50 Vt. 603. The master has found that the husband gave the oratrix the right to have the debt, which should accrue from keeping her father and that it accrued to her. This the husband could legally do, if it amounted to a gift, unless it trenched upon the rights of creditors. Barron v. Barron, 24 Vt. 375; Cardell v. Ryder, 35 Vt. 47. It did not affect the rights of the husband’s creditors. When the husband allows the wife to earn property during coverture, or makes a gift to her, the right to reduce such property to possession does not inhere in the husband. Bent v. Bent, 44 Vt. 555. On the facts found the claim for $180 against her father’s estate accrued to and belonged to the oratrix. The presentation and allowance of it in the husband’s name under the agreement of the husband that it should still belong to her, did not make the allowance of the $180 belong to him. It placed it in his name to collect and pay over to her. The doctrine relative to gifts i/nter vivos has no application. The husband never had any property in the claim to give to the oratrix. It accrued to her, and the beneficial interest always remained in her. It was allowed in his name, but as between them, in trust for her. The administrator of the husband having undertaken to convey it away, the oratrix had the right to invoke the aid of the court of equity, to *301prevent its coming into tlie possession of the administrator or his assignee. The husband, by consenting to the allowance in his name for the benefit of oratrix, did not become indebted to her. Neither he nor his estate would become indebted to her for the amount which might be realized from this claim of the $180, allowed in his name against his father’s estate, for her benefit, unless he, or his estate, received and appropriated it to the use of the estate. This has never been done. Hence she had no claim growing out of this transaction to present against her husband’s estate, and it was properly disallowed, because it did not exist. But such disallowance did not affect her right to have the trust, undertaken when the husband consented to have this claim allowed in his name for her benefit, performed. When whatever should be realized from it came to him or his estate, so long as he, or it held it for her, no indebtedness would be created in her favor.
But when the administrator undertook to divert it from coming to her, she had the right to invoke the aid of the court of equity to prevent such diversion, and to have the money coming from her father’s estate on this claim paid directly to her.
Nor does the allowance out of her husband’s estate made on her application to her by the Probate Court, affect her right to the money -coming from her father’s estate on this claim. Before making the application, the attorney of the oratrix had notified the administrator of her husband’s estate, that she claimed, as her own, whatever should be realized on this claim. It does not appear that she knew that the Probate Court, in making the allowance to her, treated this claim as due to her husband’s estate. The findings of the master on this subject fall short of finding that she was called upon to make known her claim and remained silent, and so misled the Probate Court in making the allowance to the detriment of the estate. The facts found do not constitue an estoppel upon her to enforce this claim.

Decree affirmed and remanded.